Case 2:20-cv-12742 Document 1 Filed 09/15/20 Page 1 of 19 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
KORYEO INTERNATIONAL CORP. )
)
Plaintiff, )
) Docket No.:
Vv. )
) VERIFIED COMPLAINT
KYUNG SUN HWANG, ) FOR INJUNCTIVE RELIEF
)
)
Defendant. )
)

 

Plaintiff, KORYEO INTERNATIONAL CORP., doing business in Hudson County, New
Jersey hereby complains of Defendant, KYUNG SUN HWANG as follows:
NATURE OF THE ACTION

1. This is an action brought by Koryeo International Corp. (“Koryeo”), against its
former head of sales and head of purchasing, Defendant Kyung Sun Hwang a/k/a Jack Hwang
(“Defendant”), for temporary restraints, preliminary and permanent injunctive relief, seeking to
(a) enjoin Defendant from utilizing Koryeo’s confidential and proprietary information, (b) enjoin
Defendant from soliciting Koryeo’s customers to cease purchasing products from Koryeo and/or
purchase products from any company other than Koryeo, (c) ordering Defendant to return all of
Koryeo’s confidential and proprietary information (and destroy any copies of such information),
and (d) granting such other further relief as may be just and proper.

2. After his employment with Koryeo ended, Defendant acted without authorization
in accessing and downloading Koryeo’s confidential and proprietary information in violation of
both Federal and New Jersey State computer fraud statutes.

3. Defendant’s theft of Koryeo’s confidential and proprietary information (e.g.

customer and product lists, pricing information and sales data) was perpetrated in furtherance of
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 2 of 19 PagelD: 2

his scheme to solicit Koryeo’s customers to purchase products from Defendant’s current employer
HF Food Services (“HFFS”) (i.e. a competitor of Koryeo).

4. Defendant’s conduct also rises to the level of breach of his fiduciary duty to Koryeo,
unfair competition, conversion and misappropriation of confidential and proprietary information,
whereby and has been unjustly enriched.

5. By reason of Defendant’s wrongful acts, Koryeo has suffered damages and stands
at further and immediate risk of suffering additional and irreparable damages, entitling it to
injunctive relief.

6. Accordingly, Koryeo specifically seeks an order that Defendant should be
temporarily retrained and enjoined as follows:

a. Enjoined from utilizing Koryeo’s confidential and proprietary information;

b. Enjoined from soliciting Koryeo’s customers to cease purchasing products
from Koryeo and/or purchase products from any company other than
Kroyeo; and

c. Ordered to return all of Koryeo’s confidential and proprietary information
(and destroy any copies of such information).

IDENTIFICATION OF PARTIES
7. Koryeo is and has been at all times pertinent hereto a corporation incorporated in
New York and doing business in New Jersey, maintaining its offices and principal place of
business at 55 Amity Street, Jersey City, NJ 07304.
8. Upon information and belief, Defendant is a natural person with his place of

residence at 17 Flagstone Lane, Westbury, NY 11590.
Case 2:20-cv-12742 Document 1 Filed 09/15/20 Page 3 of 19 PagelD: 3

JURISDICTION AND VENUE

9. This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.
§ 1331 based upon Koryeo’s assertion of a federal claim for Defendant’s violation of the Computer
Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030 et seq.

10. The Court also has supplemental jurisdiction over Koryeo’s state law claims under
28 U.S.C. § 1367.

11. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
part of the events giving rise to the claim occurred in the District.

STATEMENT OF FACTS

Koryeo’s Operations

12. Koryeo is in the business of importing and distributing Asian food products in New
Jersey and surrounding states including, but not limited to, New York, Connecticut and
Pennsylvania.

13. Koryeo has been in business since 1975 and moved its operation from Brooklyn to
New Jersey in 2015.
Defendant’s Employment with Koryeo

14, Defendant was employed by Koryeo from in or around 2010 until he resigned his
employment on July 12, 2019.

15. Defendant was first employed as a salesperson at Koryeo. Eventually, in or around
2015, Defendant was promoted to head of sales and the head of purchasing for Koryeo. He
remained employed in those roles until the end of his employment.

16. Based on his roles as head of sales and head of purchasing, Defendant was

employed in a position of trust.
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 4 of 19 PagelD: 4

17. On July 12, 2019, Defendant resigned his employment at Koryeo and explained to
Koryeo’s owner, Steve Hong (“Hong”), that he was doing so in order to open his own retail fish
market.

18. Upon information and belief, Defendant resigned his employment with Koryeo not
only to open a retail fish market, but in order to commence employment with HFFS, one of
Koryeo’s competitors which has its principal place of business at 69 Sellers Street, Kearny, NJ
07032.

19. Upon information and belief, HFFS is currently employed performing sales and
purchasing functions for HFFS.

Defendant’s Scheme to Steal Customers from Koryeo

20. During his employment at Koryeo, Defendant had access to and was exposed to
Koryeo’s confidential and proprietary information, such as customer lists, vendor lists, sales
tactics, pricing, product lists, trade secrets, financial information and general business strategies.

21. Defendant had full access to Koryeo’s QuickBooks files which contained its
inventory, product lists, customer contact lists, vendor lists, pricing information, sales information
and statistics, accounting information along with other similar confidential and proprietary
information.

22. As part of his employment, Defendant was granted access to Koryeo’s QuickBooks
files to perform and oversee the performance of sales to Koryeo’s customers and purchasing from
vendors. Specifically, Defendant utilized remote computer access through “Teamview” software

to access the QuickBooks files contained on his office computers.
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 5 of 19 PagelD: 5

23. Koryeo utilized several different security measures to ensure and safeguard the
confidentiality of its confidential and proprietary information contained in its QuickBooks files.
These measures include, but are not limited to, the following security barriers:

a. Koryeo’s premises are protected by a security alarm system;

b. All employees are required to utilize a key-card to access Koryeo’s
premises;

c. Remote access to Koryeo’s computers was password protected and only
individuals with such passwords could access his work computers remotely;
and

d. Koryeo’s QuickBooks files (e.g. customer lists and pricing information)
were password protected and only individuals with such passwords could
access such files.

24. Within days after his resignation and for some time thereafter, Defendant illegally
broke into Koryeo’s computer system and accessed, downloaded and/or copied Koryeo’s
confidential and proprietary information (i.e. QuickBooks files) without authorization for his
personal gain at the detriment of Koryeo.

25. Specifically, on eighteen (18) separate occasions from July 15, 2019 until October
8, 2019 (i.e. all after his resignation) Defendant accessed, downloaded and/or copied Koryeo’s
confidential and proprietary information (i.e. QuickBooks files) without authorization for his
personal gain and to the detriment of Koryeo.

26. Defendant illegally accessed Koryeo’s confidential and proprietary information on

those occasions either late in the evening or early the morning hours in an attempt to evade

detection. Specifically, Defendant accessed Koryeo’s files as follows: !

 

' All times referenced in Exhibit A are based on Greenwich Mean Time (GMT).

5
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 6 of 19 PagelD: 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Time In Time Out Minutes:Seconds
Logged In
TAS/19 2:42:27 A.M. 2:44:49 A.M. 2:22
TAG6/19 3:11:26 A.M. 3:18:44 A.M. 7:18
TATASY 4:01:20 A.M. 4:08:22 A.M. 7:02
7/22/19 11:17:59 P.M. 11:21:15 P.M. 3:16
7/29/19 4:00:02 A.M. 4:16:23 A.M. 16:21
8/1/19 2:00:54 A.M. 2:41:36 A.M. 40:42
8/1/19 2:44:32 A.M. 3:04:15 A.M. 19:43
8/1/19 11:44:28 P.M. 11:46:16 P.M. 1:48
8/2/19 2:42:27 A.M. 3:22:14 A.M. 39:47
8/12/19 9:44:28 P.M. 9:56:13 P.M. 11:45
8/20/19 11:40:25 P.M. 11:53:54 P.M. 13:29
8/25/19 10:23:11 P.M. 10:28:21 P.M. 5:10
8/28/19 2:17:44 A.M. 2:28:35 A.M. 10:51
9/1/19 3:34:31 A.M. 3:39:19 A.M. 4:48
9/10/19 10:01:05 A.M. 10:04:49 A.M. 3:45
9/27/19 12:34:34 A.M. 12:41:26 A.M. 6:52
9/27/19 12:41:38 A.M. 12:42:48 A.M. 1:10
10/8/19 12:44:26 A.M. 12:46:11 A.M. 1:45

 

(18) occasions in order to improperly download Koryeo’s confidential and proprietary information

27. Defendant accessed Koryeo’s Quick Books accounting system on those eighteen

for later use, in connection with his potential employment with HFFS, a competitor.

28. Upon information and belief, no later than October 2019, Defendant commenced

employment with HFFS performing sales and purchasing in direct competition with Koryeo.

illegally obtained confidential and proprietary information to solicit Koryeo’s customers to cease

29. From Defendant’s resignation through the present, Defendant has utilized the

purchasing products from Koryeo and instead purchase such products from HFFS.

illegally accessed to contact and order products from Koryeo’s vendors on behalf of HFFS in order

to “copy” products that are repackaged and sold under Koryeo’s brand and undercut Koryeo’s

prices in order to solicit business away from Koryeo.

30. Defendant has utilized Koryeo’s confidential and proprietary information which he

 
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 7 of 19 PagelD: 7

31. Some of Koryeo’s largest vendors have advised Hong that since Defendant’s
resignation from Koryeo, Defendant has purchased the same products that Koryeo purchases in
order to repackage and sell under Koryeo’s brand.

32. Defendant’s scheme has already been effective in that Koryeo’s sales to its largest
customer, Food Bazaar, have decreased for the period of June to August 2020 in comparison to
the sales for the same period in 2019 (i.e. sales have been reduced by approximately $343,219).

33. Moreover, Food Bazaar, which has been a customer of Koryeo for nearly ten (10)
years and accounts for approximately 20% of Koryeo’s annual sales (i.e. more than $7,000,000
per year), notified Hong that it will no longer purchase any products from Koryeo as of September
1, 2020.

34. Due to Defendant’s conduct, Koryeo has already suffered a loss of $343,219 and
will continue to suffer losses of over $7,000,000 per year starting September 1, 2020.

35. Upon information and belief, Food Bazaar was solicited by Defendant to cease
purchasing products from Koryeo in order to purchase products from HFFS instead.

36. Upon information and belief, Defendant is paid anywhere between 1% and 2% sales
commission by HFFS on his sales, including sales to Food Bazaar.

37. In addition, Koryeo, is concerned about additional future sales decline and/or loss
of additional customers due to Defendant’s unscrupulous conduct. In fact, Defendant’s unlawful
theft and continued use of Koryeo’s confidential and proprietary information (e.g. sales, product
and vendor information) will allow HFFS to copy Koryeo’s products and undercut Koryeo’s
pricing in order to destroy Koryeo’s business. Moreover, Koryeo will not be able to conduct its
business normally with all of its customers being constantly solicited by Defendant’s recruitment

efforts. Accordingly, Koryeo is in danger of immediate and irreparable harm which will include
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 8 of 19 PagelD: 8

loss of customer relationships, loss of control of reputation and loss of goodwill which all have
been amassed by Koryeo over several decades. Such irreparable harm cannot be cured through
monetary relief alone and an injunction is needed.
COUNT I
VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
38. Koryeo hereby repeats and realleges paragraphs 1 through 37 as though fully set
forth herein.
39. The actions of Defendant as described above constitute violations of one or more
provisions of CFAA, 18 U.S.C. § 1030.
40. CFAA provides, in relevant part:
Any person who suffers damage or loss by reason of a violation of
this section may maintain a civil action against the violator to obtain
compensatory damages and injunctive relief or other equitable
relief. A civil action for a violation of this section may be brought
only if the conduct involves 1 of the factors set forth in subclauses
(I), (11), (111), (IV), or (V) of subsection (c)(4)(A)(i). Damages for a
violation involving only conduct described in subsection
(c)(4)(A){i)(D are limited to economic damages.
18 U.S.C. § 1030(g).
41. The “factor” described in subsection (c)(4)(A)()(J) is a “loss to 1 or more persons
during any 1-year period ... aggregating at least $5,000 in value.” 18 U.S.C. § 1030 (c)(4)(A)G)(D.
42. “Loss” is defined in CFAA as “any reasonable cost to any victim, including the cost
of responding to an offense, conducting a damage assessment, and restoring the data, program,
system or information to its condition prior to the offense, and any revenue lost, cost incurred, or
other consequential damages incurred because of interruption of service.” 18 U.S.C. § 1030(e)(11).

43. By intentionally accessing and obtaining data and information on Koryeo’s

protected computers without authorization, Defendant caused loss in excess of $5,000 in value.
Case 2:20-cv-12742 Document 1 Filed 09/15/20 Page 9 of 19 PagelD: 9

44. Koryeo incurred and shall incur substantial loss in responding to Defendant’s
violations of CFAA, including conducting a damage assessment.
45. Koryeo has no adequate remedy at law.
COUNT II

MISAPPROPRIATION AND MISUSE OF TRADE SECRETS AND CONFIDENTIAL
INFORMATION - NEW JERSEY TRADE SECRETS ACT, N.J.S.A. 56:15-1, et seq.

(“NJTSA”)

   

46. Koryeo hereby repeats and realleges paragraphs 1 through 45 as though fully set
forth herein.

47. Koryeo’s books, files and records, including, but not limited its QuickBooks files
containing inventory, product lists, customer contact lists, vendor lists, pricing information, sales
information and statistics, accounting information along with other similar non-public, business
information are highly confidential.

48. This information derives independent economic value by not being accessible,
through proper means, to competitors such as HFFS, which can profit from its use or disclosure.
The identities of Koryeo’s customers, as well as other confidential and proprietary information,
including, but not limited to, product lists, vendor lists, pricing information, sales information and
statistics are not readily available to the public or to Koryeo’s competitors. Koryeo has spent
significant sums, in terms of both financial and human resources, to develop and maintain this
information, which is of great value to any competitor.

49. Koryeo has taken more than adequate measures under the circumstances to
maintain the secrecy of its confidential and proprietary information, including without limitation
by restricting access to such information on a need-to-know basis, and maintaining the files in a

secure building and on computer systems that are password-protected.
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 10 of 19 PagelD: 10

50. Additionally, by virtue of his employment by Koryeo, Defendant had a duty not to
reveal confidential and proprietary information he obtained or to use such information for his own
benefit and to the detriment of Koryeo.

51. By virtue of Koryeo’s development and ownership of its confidential and
proprietary information, Koryeo is entitled to the exclusive use and enjoyment of this information.

52. The confidential and proprietary information of Koryeo was communicated to
Defendant while he was employed in a position of trust and confidence.

53. By engaging in the conduct described above, Defendant has intentionally, willfully
and maliciously misappropriated, misused, revealed and disclosed trade secrets and/or confidential
or proprietary information or knowledge of Koryeo, and continue and will continue to do so, in
violation of a confidential relationship between Koryeo and Defendant.

54. Upon information and belief, Defendant inevitably will use or disclose Koryeo’s
confidential and proprietary information to HFFS in the performance of his duties to HFFS.

55. As a consequence of the foregoing, Koryeo has suffered and will continue to suffer
irreparable harm and loss.

COUNT III
TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

56. Koryeo hereby repeats and realleges paragraphs | through 55 as though fully set
forth herein.

57. Until the events giving rise to this action, Koryeo had maintained relationships, or
the expectancy of relationships, with its customers.

58. Koryeo had the reasonable expectation that these relationships would continue and

would not be unjustifiably disrupted.

10
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 11 of 19 PagelD: 11

59. Because Defendant worked for Koryeo before quitting his employment to work for
HFFS, a competitor of Koryeo, Defendant was and remains aware of these relationships and/or
expectancies.

60. Notwithstanding his knowledge of the existence of these relationships and
expectancies, Defendant, intentionally and with malice, unjustifiably caused Food Bazaar to cease
doing business (in whole or in part) with Koryeo.

61.As a result of Defendant’s tortious interference with Koryeo’s customer
relationships, Koryeo has been injured and faces irreparable injury, and Koryeo is threatened with
losing additional customers, its competitive advantage and goodwill in amounts which may be
impossible to determine, unless Defendant is permanently enjoined and restrained by order of this
Court.

62. WHEREFORE, Koryeo demands judgment against the Defendant in an amount to
be determined at trial, together with injunctive relief, compensatory damages, punitive damages,
interest, costs, attorneys’ fees and such other relief as to the Court may seem just and proper.

COUNT IV
MISUSE OF CONFIDENTIAL AND PROPRIETARY INFORMATION

63. Koryeo hereby repeats and realleges paragraphs 1 through 62 as though fully set

forth herein.

64. Koryeo provided specific information to Defendant in the course of his employment

for the sole purpose of servicing Koryeo’s customers.

65. The specific information provided by Koryeo to Defendant was legally protectable

as proprietary and confidential information.

1]
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 12 of 19 PagelD: 12

66. The specific information provided by Koryeo to Defendant was not known to others

outside Koryeo’s business.

67. Koryeo took measures to protect the secrecy of his proprietary and confidential
information.

68. The proprietary and confidential information, developed at the Koryeo’s own effort
and expense, was valuable to them and to any competitor as it represents the basis for which it
earns the majority of its revenue.

69. As outlined above, upon information and belief, Defendant misappropriated
Koryeo’s proprietary and confidential information for his own advantage.

70. As a result of Defendant’s misappropriation of Koryeo’s proprietary and
confidential information, Koryeo has been injured and faces irreparable injury, and Koryeo is
threatened with losing additional customers, its competitive advantage and goodwill in amounts
which may be impossible to determine, unless Defendant is permanently enjoined and restrained
by order of this Court.

71. WHEREFORE, Koryeo demands judgment against Defendant in an amount to be
determined at trial but not less than $7,500,000.00, together with injunctive relief, compensatory
damages, punitive damages, interest, costs, attorneys’ fees and such other relief as to the Court
may seem just and proper.

COUNT V
CONVERSION
72. Koryeo hereby repeats and realleges paragraphs 1 through 71 as though fully set

forth herein.

12
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 13 of 19 PagelD: 13

73. Upon information and belief, Defendant converted Koryeo’s property, such as its
confidential and proprietary information, for his own use without right or color of law, thereby
depriving Koryeo of control and dominion over its own property.

74. As a result of Defendant’s conversion, Koryeo has been injured and faces
irreparable injury, and Koryeo is threatened with losing additional customers, its competitive
advantage and goodwill in amounts which may be impossible to determine, unless Defendant is
permanently enjoined and restrained by order of this Court.

75. WHEREFORE, Koryeo demands judgment against the Defendant in an amount to
be determined at trial, together with injunctive relief, compensatory damages, punitive damages,
interest, costs, attorneys’ fees and such other relief as to the Court may seem just and proper.

COUNT VI
UNFAIR COMPETITION

76. Koryeo hereby repeats and realleges paragraphs 1 through 75 as though fully set
forth herein.

77. Defendant undertook the foregoing acts of interference with Koryeo’s customer
relationships and, upon information and belief, misuse of Koryeo’s confidential and proprietary
information, in order to gain an unfair competitive edge over Koryeo.

78. Defendant willfully undertook the foregoing acts with knowledge of and disregard
for Koryeo’s rights, and with the intention of causing harm to Koryeo and benefitting Defendant.

79. As a result of Defendant’s unfair competition, Koryeo has been injured and faces
irreparable injury, and Koryeo is threatened with losing additional customers, its competitive
advantage and goodwill in amounts which may be impossible to determine, unless Defendant is

permanently enjoined and restrained by order of this Court.

13
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 14 of 19 PagelD: 14

80. WHEREFORE, Koryeo demands judgment against the Defendant in an amount to
be determined at trial, together with injunctive relief, compensatory damages, punitive damages,
interest, costs, attorneys’ fees and such other relief as to the Court may seem just and proper.

COUNT VII
UNJUST ENRICHMENT

81. Koryeo hereby repeats and realleges paragraphs 1 through 80 as though fully set
forth herein.

82. A party is unjustly enriched if it received a benefit and retention of that benefit
without payment would be unjust.

83. Defendant is unjustly enriched in this case because he interfered with Koryeo’s
business relationships with customers, and, upon information and belief, misappropriated
Koryeo’s confidential information, and Defendant is now benefitting from that wrongful conduct,
which is unjust.

84. As a result of Defendant’s unjust enrichment, Koryeo has been injured and faces
irreparable injury, and Koryeo is threatened with losing additional customers, its competitive
advantage and goodwill in amounts which may be impossible to determine, unless Defendant is
permanently enjoined and restrained by order of this Court.

85. WHEREFORE, Koryeo demands judgment against the Defendant in an amount to
be determined at trial, together with injunctive relief, compensatory damages, punitive damages,

interest, costs, attorneys’ fees and such other relief as to the Court may seem just and proper.

14
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 15 of 19 PagelD: 15

COUNT XII
BREACH OF FIDUCIARY DUTY

86. Koryeo hereby repeats and realleges paragraphs 1 through 85 as though fully set
forth herein.

87. Defendant, by virtue of the exceptional trust and responsibility placed in him by
Koryeo, stands in the position of a fiduciary in relation to Koryeo that included, among other
things: a duty not to improperly use Koryeo’s business and business opportunities, a duty not to
solicit Koryeo’s customers to purchase products from competing businesses, and a duty to steal
Koryeo’s confidential and proprietary information for use during later employment with a
competitor.

88. A fiduciary has the legal obligation to prefer the interests of his principal to his own
interests. As a result of the conduct outlined herein (e.g. by interfering with Koryeo’s business,
and, by misappropriating and converting Koryeo’s property), Defendant violated his fiduciary duty
to Koryeo.

89. As a result of Defendant’s breach of fiduciary duty, Koryeo has been injured and
faces irreparable injury, and Koryeo is under threat of losing additional customers, its competitive
advantage and goodwill in amounts which may be impossible to determine, unless Defendant is
permanently enjoined and restrained by order of this Court.

90. WHEREFORE, Koryeo demands judgment against the Defendant in an amount to
be determined at trial, together with injunctive relief, compensatory damages, punitive damages,

interest, costs, attorneys’ fees and such other relief as to the Court may seem just and proper.

15
Case 2:20-cv-12742 Document 1 Filed 09/15/20 Page 16 of 19 PagelD: 16

COUNT XIV
REQUEST FOR EQUITABLE RELIEF — INJUNCTIVE RELIEF

91. Koryeo hereby repeats and realleges paragraphs 1 through 90 as though fully set
forth herein.

92. An actual controversy exists between Koryeo and Defendant and this Court may
declare the rights and other legal relations of any party hereto pursuant to 28 U.S.C. §§ 2201 and
2202.

93. Koryeo requests equitable relief in the form of temporary restraint, preliminary
injunction and permanent injunction (a) enjoining Defendant from utilizing Koryeo’s confidential
and proprietary information, (b) enjoining Defendant from soliciting Koryeo’s customers to cease
purchasing products from Koryeo and/or purchase products from any company other than Koryeo,
(c) ordering Defendant to return all of Koryeo’s confidential and proprietary information (and
destroy any copies of such information), and (d) granting such other further relief as may be just
and proper.

94. Koryeo will suffer immediate and irreparable harm if equitable relief is not granted.

95. Defendant will not be harmed if enjoined from engaging in continued unfair and
unlawful conduct.

96. Koryeo enjoys a high probability of success on the merits.

97. If Defendant is permitted to continue engaging in the aforementioned unlawful
conduct, then Koryeo’s business relations with its customers, built up over years of effort and
investment, will be ruined.

98. WHEREFORE, Koryeo demands injunctive relief in the form of temporary

restraint, preliminary injunction and permanent injunction, as well as judgment against the

16
Case 2:20-cv-12742 Document 1 Filed 09/15/20 Page 17 of 19 PagelD: 17

Defendant in an amount to be determined at trial, together with injunctive relief, compensatory
damages, punitive damages, interest, costs, attorneys’ fees and such other relief as to the Court
may seem just and proper.

PRAYER FOR RELIEF
WHEREFORE, Koryeo prays that:

1. An injunction, issue, preliminary until final hearing and permanently thereafter:

a. Enjoining Defendant from utilizing Koryeo’s confidential and proprietary
information,

b. Enjoining Defendant from soliciting Koryeo’s customers to cease
purchasing products from Koryeo and/or purchase products from any
company other than Koryeo,

c. Ordering Defendant to return all of Koryeo’s confidential and proprietary
information (and destroy any copies of such information), and

d. Awarding Koryeo such other and further injunctive relief as this Court may
deem just and proper.

2. Koryeo be granted an accounting compelling Defendant to account for all profits,
compensation, remunerations and/or benefits obtained as a result of engaging in the
aforementioned conduct.

3. Koryeo be awarded damages from the Defendant, jointly and severally, including:

a. Compensatory damages to be determined at trial;

b. Punitive and/or exemplary damages on all common law claims as permitted

by statute;

17
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 18 of 19 PagelD: 18

c. Pre-judgment and post-judgment interest in an amount to be determined at
trial; and
d. The costs and attorney’s fees incurred by Koryeo in bringing this action;
4. Koryeo be awarded damages for unjust enrichment resulting from the detriment
suffered by Koryeos and the benefits received and appreciated by Defendant; and
5. Awarding such other and further relief as this Court may deem just and proper.
JURY TRIAL DEMAND
Koryeo hereby demands a trial by jury on all issues so triable.
DESIGNATION OF TRIAL COUNSEL
Joseph M. Labuda is hereby designated as trial counsel for Koryeo in the above matter.
CERTIFICATION — NO OTHER ACTIONS
Koryeo, by its attorneys, hereby certifies that the matter in controversy is not the subject
of any other action pending in any court and is likewise not the subject of any pending arbitration
proceeding. Koryeo further certifies that it has no knowledge of any contemplated action or
arbitration proceeding regarding the subject matter of this action and it is not aware of any other
parties who should be joined in this action.
Dated: September 15, 2020
MILMAN LABUDA LAW GROUP PLLC
/s/ Joseph M. Labuda
Joseph M. Labuda, Esq.
Attorneys for Koryeo
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042

(516) 328-8899
joe@mllaborlaw.com

18
Case 2:20-cv-12742 Document1 Filed 09/15/20 Page 19 of 19 PagelD: 19

VERIFICATION OF STEVE HONG
1, STEVE HONG, of full legal age, am the owner and President of Koryeo. I hereby
verify that I have reviewed all of the allegations contained in the Verified Complaint and verify

the truth of same. If any of the foregoing is willfully false, I am subject to punishment.

[

 

    

September 15, 2020
